Exhibit 10.1

EXECUTION VERSION

COMMON STOCK REPURCHASE AGREEMENT

THIS COMMON STOCK REPURCHASE AGREEMENT (the “Agreement”) is entered into as of
December 11, 2013, by and between THE AES CORPORATION, a Delaware corporation
(the “Company”), and TERRIFIC INVESTMENT CORPORATION, a Chinese corporation (the
“Stockholder”).

RECITALS

WHEREAS, the Stockholder is the holder of 125,468,788 shares of common stock,
par value $0.01 per share, of the Company (the “Common Stock”), which the
Stockholder purchased from the Company pursuant to a Stock Purchase Agreement
dated as of November 6, 2009 (the “Prior Agreement”);

WHEREAS, in connection with the Prior Agreement, the Company and the Stockholder
entered into a Stockholder Agreement dated as of March 12, 2010 (the
“Stockholder Agreement”);

WHEREAS, the Stockholder desires to sell, and the Company desires to repurchase,
20,000,000 shares of Common Stock (the “Shares”) on the terms and subject to the
conditions set forth in this Agreement (the “Repurchase”);

WHEREAS, concurrent with the Repurchase, the Stockholder proposes to sell to
several underwriters named in an Underwriting Agreement, to be dated on or
around December 12, 2013 (the “Underwriting Agreement”), additional shares of
Common Stock in a registered public offering (the “Public Offering”); and

NOW, THEREFORE, in consideration of the promises, covenants and agreements
herein contained, the parties agree as follows:



--------------------------------------------------------------------------------

AGREEMENT

SECTION 1. REPURCHASE OF SHARES.

1.1 Repurchase. At the Closing (as defined below), the Company hereby agrees to
repurchase from the Stockholder, and the Stockholder hereby agrees to sell,
assign and transfer to the Company, all of the Stockholder’s right, title and
interest in and to the Shares at the per Share price equal to 96% of the public
offering price per share of Common Stock sold by the Stockholder in the Public
Offering (the “Repurchase Price”), provided, however, that the per Share price
to be paid by the Company in the Repurchase shall not exceed the lesser of
(i) $14.50 and (ii) the last reported sale price of the Company’s Common Stock
on the New York Stock Exchange on the date hereof. At the Closing, the
Stockholder shall deliver the stock certificate(s) representing the Shares,
accompanied by stock powers or other instruments of transfer duly executed in
blank, relating to the Shares. Payment for the Shares shall be made by wire
transfer of immediately available funds to an account or accounts to be
designated by the Stockholder in an amount equal to the Repurchase Price
multiplied by the number of Shares (the “Repurchase Amount”).

1.2 Conditions to the Company’s Obligations. The obligation of the Company to
repurchase the Shares from the Stockholder shall be subject to consummation of
the Public Offering pursuant to the terms of the Underwriting Agreement.

1.3 Closing. The closing of the Repurchase (the “Closing”) shall take place at
the offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New
York, on the same date as the closing of the Public Offering pursuant to the
Underwriting Agreement, or at such other time and place as the parties hereto
shall mutually agree.

1.4 Termination of Rights as the Stockholder. Upon payment of the Repurchase
Amount, the Shares shall cease to be outstanding for any and all purposes, and
the Stockholder shall no longer have any rights as a holder of the Shares,
including any rights that the Stockholder may have had under the Company’s Sixth
Restated Certificate of Incorporation, the Stockholder Agreement or otherwise.

1.5 Withholding Rights. The Company shall be entitled to deduct and withhold
from the Repurchase Amount such amounts as it may be required to deduct and
withhold with respect to the making of such payment under the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), or any provision of foreign,
state or local tax law. To the extent that amounts are so withheld by the
Company and paid over to the appropriate taxing authority, such withheld amounts
shall be treated for all purposes of this Agreement as having been paid to the
Stockholder. Prior to withholding any amount, the Company shall provide written
notice to the Stockholder together with sufficient details regarding the nature
of the relevant withholding tax. If any tax reduction or exemption is available,
the Company shall cooperate with the Stockholder in applying for such tax
reduction or exemption.

1.6 Stockholder Expenses. The Stockholder agrees to pay all stamp, stock
transfer and similar duties, if any, in connection with the Repurchase.

 

2



--------------------------------------------------------------------------------

1.7 Remaining Shares. The Stockholder acknowledges and agrees that all shares of
the Common Stock that were issued to the Stockholder pursuant to the Prior
Agreement (other than the Shares sold to the Company hereunder and the shares of
Common Stock sold in the Public Offering) shall remain subject to the terms and
conditions of the Prior Agreement and the Stockholder Agreement.

SECTION 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

In connection with the transactions provided for hereby, the Company represents
and warrants to the Stockholder as follows:

2.1 Authorization. The Company has all necessary power and authority to execute,
deliver and perform the Company’s obligations under this Agreement and to
purchase the Shares in the Repurchase. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company.

2.2 No Conflict. The execution and delivery of this Agreement and the
consummation of the Repurchase will not result in a breach by the Company of, or
constitute a default by the Company under, any agreement, instrument, decree,
judgment or order to which the Company is a party or by which the Company may be
bound, except, in each case, as would not singly or in the aggregate result in a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement.

2.3 Tax Matters. To the knowledge of the Company, as of the date hereof, the
Company is not a United States Real Property Holding Corporation within the
meaning of Section 897 of the Code. For purposes of this Section 2.3,
“knowledge” means, with respect to the Company, the actual knowledge after
reasonable inquiry of the officers of the Company.

2.4 Anti-Corruption Laws. Neither the Company nor any of its subsidiaries nor,
to the knowledge of the Company, any of its affiliates (other than the
Stockholder), any of their respective directors, officers, employees, authorized
agents or any other person associated with or acting on behalf of the Company or
any of its affiliates (other than the Stockholder) have conducted any act in
violation of any applicable Anti-Corruption Laws, nor would they cause the
Stockholder or any of its affiliates to be in violation of any applicable
Anti-Corruption Law, that would be material to the Repurchase. The Company, its
subsidiaries and, to the knowledge of the Company, its affiliates (other than
the Stockholder) have instituted, maintained and complied with appropriate
policies, procedures and controls that are in material compliance with
applicable Anti-Corruption Laws. For purposes of this Section 2.4,
“Anti-Corruption Laws” means all the laws, regulations, conventions and
international financial institution rules applicable to the Company regarding
corruption, bribery, ethical business conduct, money laundering, political
contributions, gifts and gratuities, or lawful expenses to public officials and
private persons, agency relationships, commissions, lobbying, books and records
and financial controls.

 

3



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDER.

In connection with the transactions provided for hereby, the Stockholder
represents and warrants to the Company as follows:

3.1 Ownership of Shares. The Stockholder has valid title and interest (legal and
beneficial) in and to all of the Shares, free and clear of all liens, pledges,
security interests, charges, claims, equity or encumbrances of any kind.

3.2 Authorization. The Stockholder has all necessary power and authority to
execute, deliver and perform the Stockholder’s obligations under this Agreement
and to sell and deliver the Shares in the Repurchase. This Agreement has been
duly authorized, executed and delivered by the Stockholder and constitutes a
valid and binding obligation of the Stockholder.

3.3 No Conflict. The execution and delivery of this Agreement and the
consummation of the Repurchase will not result in a breach by the Stockholder
of, or constitute a default by the Stockholder under, any agreement, instrument,
decree, judgment or order to which the Stockholder is a party or by which the
Stockholder may be bound, except, in each case, as would not singly or in the
aggregate result in a material adverse effect on the ability of the Stockholder
to perform its obligations under this Agreement.

3.4 Experience and Evaluation. By reason of the Stockholder’s business or
financial experience or the business or financial experience of the
Stockholder’s professional advisers who are unaffiliated with the Company and
who are not compensated by the Company, the Stockholder has the capacity to
protect the Stockholder’s own interests in connection with the sale of the
Shares to the Company. The Stockholder is capable of evaluating the potential
risks and benefits of the sale hereunder of the Shares.

3.5 Access to Information. The Stockholder has received all of the information
that the Stockholder considers necessary or appropriate for deciding whether to
sell the Shares in the Repurchase.

3.6 Tax Matters. (i) The Stockholder has had an opportunity to review with the
Stockholder’s tax advisers the federal, state, local and foreign tax
consequences of the Repurchase. The Stockholder is relying solely on such
advisers and not on any statements or representations of the Company or any of
its agents. The Stockholder understands that the Stockholder (and not the
Company) shall be responsible for the Stockholder’s tax liability and any
related interest and penalties that may arise as a result of the Repurchase.

(ii) There are no transfer taxes or other similar fees or charges under foreign
law, U.S. federal law or the laws of any state, or any political subdivision
thereof, other than fully refundable New York State stock transfer taxes,
required to be paid in connection with the execution and delivery of this
Agreement or the Repurchase.

3.7 Anti-Corruption Laws. Neither the Stockholder nor, to the knowledge of the
Stockholder, any of its affiliates, any of their respective directors, officers,
employees, authorized agents or any other person associated with or acting on
behalf of the Stockholder or any of its affiliates have conducted any act in
violation of any applicable Anti-Corruption Laws,

 

4



--------------------------------------------------------------------------------

nor would they cause the Company or any of its affiliates (other than the
Stockholder) to be in violation of any applicable Anti-Corruption Law, that
would be material to the Repurchase. The Stockholder and, to the knowledge of
the Stockholder, its affiliates have instituted, maintained and complied with
appropriate policies, procedures and controls that are in material compliance
with applicable Anti-Corruption Laws. For purposes of this Section 3.7,
“Anti-Corruption Laws” means all the laws, regulations, conventions and
international financial institution rules applicable to the Stockholder
regarding corruption, bribery, ethical business conduct, money laundering,
political contributions, gifts and gratuities, or lawful expenses to public
officials and private persons, agency relationships, commissions, lobbying,
books and records and financial controls.

SECTION 4. SUCCESSORS AND ASSIGNS.

Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any Shares). Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.

SECTION 5. GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to contracts made and to be performed within
the State of New York.

SECTION 6. ENTIRE AGREEMENT.

This Agreement contains the entire understanding of the parties, and there are
no further or other agreements or understandings, written or oral, in effect
between the parties, in each case, relating to the subject matter hereof, except
as expressly referred to herein.

SECTION 7. TERMINATION

This Agreement may be terminated by mutual written consent of the Company and
the Stockholder. This Agreement shall automatically terminate and be of no
further force and effect, in the event that the condition set forth in
Section 1.2 of this Agreement has not been satisfied within 10 business days
after the date hereof.

SECTION 8. AMENDMENTS AND WAIVERS.

Any term of this Agreement may be amended, and the observance of any term of
this Agreement may be waived (either generally or in a particular instance and
either retroactively or prospectively), only with the written consent of the
Stockholder and the Company.

 

5



--------------------------------------------------------------------------------

SECTION 9. FURTHER ACTION.

Each party hereto agrees to execute any additional documents and to take any
further action as may be necessary or desirable in order to effect the
Repurchase.

SECTION 10. SURVIVAL.

The representations and warranties herein shall survive the Closing.

SECTION 11. SEVERABILITY.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be held to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

SECTION 12. NOTICES.

All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile, if sent during
normal business hours of the recipient or, if not, then on the next business
day, (c) seven days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next-day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at the addresses or facsimile numbers set forth on the
signature pages attached hereto (or at such other addresses as shall be
specified by notice given in accordance with this Section 12).

SECTION 13. ARBITRATION; NATURE OF AGREEMENT

In the event any dispute shall arise under this Agreement, it shall be submitted
to arbitration in New York County, New York, in accordance with the rules then
pertaining of the American Arbitration Association with respect to commercial
disputes. Each of the parties hereto agrees that the decision and/or award made
by the arbitrators shall be final and binding upon parties to the arbitration,
and enforceable by any court having jurisdiction over the party from whom
enforcement is sought. The seat of arbitration shall be New York. The number of
arbitrators shall be three. The arbitration proceedings shall be conducted in
English. The cost of such arbitrators and arbitration services, together with
the prevailing party’s legal fees and expenses, shall be borne by the
non-prevailing party or as otherwise directed by the arbitrators.
Notwithstanding the foregoing, if this arbitration provision is determined to be
unenforceable in whole or in part, including without limitation any decision
and/or award rendered by arbitrators appointed pursuant to this provision, the
Stockholder and the Company shall (i) irrevocably submit to the exclusive
jurisdiction of any state or federal court located in the State of New York,
(ii) waive objection to the venue of any proceeding in such court and
(iii) waive objection that such court provides an inconvenient forum.

 

6



--------------------------------------------------------------------------------

With respect to the contractual liability of the Stockholder to perform its
obligations under this Agreement, with respect to itself or its property, the
Stockholder agrees that the execution, delivery and performance by it of this
Agreement constitute private and commercial acts done for private and commercial
purposes.

SECTION 14. COUNTERPARTS.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

SECTION 15. TAX FORMS.

Upon execution of this Agreement (and at any other time or times prescribed by
applicable law or as reasonably requested by the Company), the Stockholder shall
deliver to the Company a properly completed and duly executed Internal Revenue
Service Form W-8EXP (or other applicable Internal Revenue Service Form),
together with any other information necessary in order to establish an exemption
from, and/or reduction of, U.S. federal income tax withholding. The Stockholder
shall promptly notify the Company at any time such previously delivered Internal
Revenue Service forms or information are no longer correct or valid.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Common Stock
Repurchase Agreement as of the day and year first above written.

 

THE AES CORPORATION By:  

/s/ Thomas M. O’Flynn

Name:   Thomas M. O’Flynn Title:   Executive Vice President and   Chief
Financial Officer Address:   4300 Wilson Boulevard   Arlington, Virginia 22203
Facsimile:   (703) 528-4510 TERRIFIC INVESTMENT CORPORATION By:  

/s/ Keping Li

Name:   Keping Li Title:   President & Executive Director Address:   25/F New
Poly Plaza, No. 1   Chaoyangmen Beidajie, Dongcheng, Beijing 100010, China
Facsimile:   8610-6653 3323